
	

113 HR 1798 IH: Dental Insurance Fairness Act of 2013
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1798
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Gosar (for
			 himself, Mr. Simpson,
			 Mr. Andrews, and
			 Mr. Loebsack) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974 to ensure health care coverage value and transparency for dental benefits
		  under group health plans.
	
	
		1.Short titleThis Act may be cited as the
			 Dental Insurance Fairness Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)Dental coverage helps approximately 173
			 million Americans get the dental care that is vital to ensuring good oral and
			 overall health.
			(2)Unfair practices
			 of dental benefit plans hinder patients’ ability to receive the full benefits
			 for which they pay and, in some cases, provide the dental insurance industry
			 with windfall profits.
			(3)The
			 Dental Insurance Fairness Act of
			 2013 will help consumers receive the full value of their dental
			 coverage.
			3.Value
			 requirements for dental benefitsSubpart B of part 7 of subtitle B of title I
			 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.)
			 is amended by adding at the end the following:
			
				716.Value
				requirements for dental benefits
					(a)In
				generalThe requirements of
				this section shall apply to self-insured group health plans insofar as they
				provide dental benefits (including, notwithstanding section 732(c)(1),
				self-insured limited scope dental benefits (described in section
				733(c)(2))).
					(b)ValueIn order to ensure that participants and
				beneficiaries in a group health plan receive full value from dental benefits,
				the plan shall meet the following requirements:
						(1)Uniform
				coordination of benefitsThe
				plan shall provide for coordination of benefits in a manner so that the plan
				pays the same amount regardless of other coverage for such benefits so long as
				the total amount paid does not exceed 100 percent of the amount of the
				applicable claim. Such coordination shall be effected consistent with such
				rules as the Secretary establishes, based upon similar model regulations
				developed by the National Association of Insurance commissioners.
						(2)Equity for
				dental patients through assignment of benefitsIn the case of a plan that provides dental
				benefits through a network of providers, the plan shall permit a participant or
				beneficiary to designate payment of dental benefits to a provider who is not
				participating in the
				network.
						.
		
